McDERMOTT, Circuit Judge
(after stating the facts as above).
The purpose of this action is to determine the power of the state legislature to do two things: (1) To forbid a citizen to erect a eotton gin and gin eotton for others, without consent of the Corporation Commission; and (2) To prescribe the charge such owner shall make to his neighbor for the service rendered.
The questions presented are fundamental and have been ably and extensively briefed. The defendants press upon us Brass v. Stoeser, 153 U. S. 391, 14 S. Ct. 857, 38 L. Ed. 757, where a North Dakota statute regulating the charge for service rendered by country elevators dotted over the state, was upheld; and the close analogy to Township of Burlington v. Beasley, 94 U. S. 310, 24 L. Ed. 161, where a steam grist mill was held to be a public utility; and the general language used in Munn v. Illinois, 94 U. S. 113, 24 L. Ed. 77, and in Budd v. New York, 143 U. S. 517, 12 S. Ct. 468, 36 L. Ed. 247, and the opinions expressed in Tallassee Oil Co. v. H. S. & J. L. Holloway, 200 Ala. 492, 76 So. 434, L. R. A. 1918A, 280, and State v. Edwards, 86 Me. 102, 29 A. 947, 25 L. R. A. 504, 41 Am. St. Rep. 528. The defendants recall the early English laws regulating the surgeon (Y. B. 43 Ed. III, 6, pl. 11), the tailor (Y. B. 22 Ed. IV, 49, pl. 15), the blacksmith (Y. B. 46 Ed. III, 19, pl. 19), the victualer (Y. B. 39 Hen. VI, 18, pl. 24), the baker (Lib. Assis. 138, pl. 44), as well as the miller (Hix v. Gardner, 2 Bulstrode (Eng.) 195), the innkeeper, the ferry man and the wharfinger. Defendants rely upon German Alliance Ins. Co. v. Superintendent of Ins. of State of Kansas, 233 U. S. 389, 34 S. Ct. 612, 58 L. Ed. 1011, L. R. A. 1915C, 1189, which plaintiff distinguishes because of monopolistic features in the fixing of an insurance rate ; and Block v. Hirsh, 256 U. S. 135, 41 S. Ct. 458, 65 L. Ed. 865, 16 A. L. R. 165; Brown Holding Co. v. Feldman, 256 U. S. 170, 41 S. Ct. 465, 65 L. Ed. 877, and Wilson v. New, 243 U. S. 332, 37 S. Ct. 298, 61 L. Ed. 755, L. R. A. 1917E, 938, Ann. Cas. 1918A, 1024, which plaintiff says were based solely, on a grave but temporary emergency not present here.
The plaintiff, upon the other hand, argues that the broad expressions in the Munn Case must be -considered in the light of the facts; that that ease, and the two succeeding elevator. eases, really rest upon the proposition that the statutes involved were neeessary to keep open and unobstructed the channels of interstate commerce; that the historical instances cannot be extended by analogy, and moreover have been generally repudiated. The plaintiff then presses upon us Wolff Packing Co. v. Industrial Court, 262 U. S. 522, 43 S. Ct. 630, 67 L. Ed. 1103, 27 A. L. R. 1280; Tyson v. Banton, 273 U. S. 418, 47 S. Ct. 426, 71 L. Ed. 718, 58 A. L. R. 1236, and Williams v. Standard Oil Co., 278 U. S. 235, 49 S. Ct. 115, 73 L. Ed. 287, 60 A. L. R. 596-cases which the defendants distinguish, *803because this case does not involve the sale of commodities. The eases of Adkins v. Children’s Hospital, 261 U. S. 525, 43 S. Ct. 394, 67 L. Ed. 785, 24 A. L. R. 1238, and Ribnik v. McBride, 277 U. S. 350, 48 S. Ct. 545, 72 L. Ed. 913, 56 A. L. R. 1327, if distinguishable, must be on the ground that the use of property was not therein involved. Plaintiff also urges that where there is no monopoly, or chance of monopoly, no use of streets or public rights, our whole scheme of government is opposed to subjecting a person’s property to the domination of the state in the vital matters here involved, and propounds the inquiry: If the state can fix the rates for the "service of ginning cotton, what service is there that men are free to contract for?
Serious doubt as to the power of the legislature exists by reason of a prior decision of this district denying the power in Chickasha Cotton Oil Co. v. Cotton County Gin Co. [decree reversed 40 F.(2d) 845], and by reason of an opinion of the Supreme Court of the United States in which that court said, concerning this particular statute, that its validity was assumed because both parties conceded it. Frost v. Corporation Commission, 278 U. S. 515, 49 S. Ct. 235, 73 L. Ed. 483. For the general public good, the question ought to be settled one way or another, which can only be done by the Supreme Court of the United States. But at the threshhold of the case, we are barred from its consideration, for these reasons:
1. The question of the power of the state to prevent a man building a gin on his own land without the consent of the state, is not in issue. The plaintiff does not want to build a gin. He complains of an order which fixes rates, and nothing else.
2. The power to fix rates is presented by the issues, but the defendants have interposed a plea of estoppel, which is insisted upon. The plaintiff asked for and received licenses to operate six gins in five towns, under this statute. He used this law to keep others out of these towns, theoretically at least.. Undoubtedly, men may not take advantage of a-law when it suits them, and then attack it when it does not. United Fuel Gas Co. v. Railroad Commission, 278 U. S. 300, 308, 49 S. Ct. 150, 73 L. Ed. 390; Wall v. Parrot Silver & Copper Co., 244 U. S. 407, 37 S. Ct. 609, 61 L. Ed. 1229; Electric Co. v. Dow, 166 U. S. 489, 17 S. Ct. 645, 41 L. Ed. 1088; St. Louis Malleable Casting Co. v. Prendergast Const. Co., 260 U. S. 469, 43 S. Ct. 178, 67 L. Ed. 351; Pierce v. Somerset Railway, 171 U. S. 641, 19 S. Ct. 64, 43 L. Ed. 316; Grand Rapids & Indian Ry. Co. v. Osborn, 193 U. S. 17, 24 S. Ct. 310, 48 L. Ed. 598; Slick v. Hamaker (8 C. C. A.) 28 F.(2d) 103; 12 C. J. 769, et seq. Conceding the force of this doctrine, plaintiff says he is relieved from it by reason of the 1929 amendment and cites Frost v. Corporation Commission, 278 U. S. 515, 49 S. Ct. 235, 73 L. Ed. 483. But in that case, the amendment was a nullity. The amendment here, excluding from the statute those who gin for themselves through the instrumentality of a corporation, cannot be treated, as a nullity. Whether the mere fact that a statute becomes more burdensome, by reason of a valid amendment, relieves the plaintiff from the estoppel, need not be ruled, because there is no evidence at all tha.t the 1929 amendment hurts the plaintiff; oil the contrary the record shows there is no co operative gin at Chandler. And one must be hurt, or in position to be hurt, before he can raise a constitutional question. Hebring v. Lee, 280 U. S. 111, 50 S. Ct. 49, 74 L. Ed. 217, 64 A. L. R. 1430; Williams v. Riley, 280 U. S. 78, 50 S. Ct. 63, 74 L. Ed. 175; Ætna Insurance Co. v. Hyde, 275 U. S. 440, 48 S. Ct. 174, 72 L. Ed. 357.
We conclude the plaintiff is not in position to challenge the statute, and the bill will therefore be dismissed. The restraining order will be dissolved.